Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00734-CV

                                 Michael A. SALAZAR,
                                       Appellant

                                            v.

                 HEB GROCERY COMPANY, LP and Wal-Mart #1198,
                                Appellees

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-11032
                      Honorable John D. Gabriel Jr., Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellant Michael A. Salazar.

      SIGNED April 4, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice